DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 10/18/2022 has been entered.  Claims 1 and 3-15 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/18/2022.

Response to Arguments
Applicant's arguments filed 07/18/02022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments with respect to claim 1 (formerly 1 and 2) regarding the modified device of  CLAAS SELBSTFAHRENDE ERNTEMASCHINEN GMBH EP 3073157 A1, hereinafter Claas, in view of SCHUNK ANDREAS et al. DE 102015012493, hereinafter Schunk, failing to disclose “wherein the jet pump comprises at least one motive nozzle, a mixing chamber and a diffuser, wherein motive medium passing through the at least one motive nozzle is branched off from a pressurized portion of the hydraulic system, the mixing chamber is connected to a return line of the at least one hydraulic motor arrangement, and the diffuser is connected to a return line of the hydraulic fluid storage”, the examiner respectfully disagrees.  The applicant further argued that Schunk fails to disclose the jet pump connections as claimed because the jet pump disclosed by Schunk suctions fluid away from the reservoir instead of pumping fluid towards/into the reservoir.  In response, Schunk was not relied upon for teaching the limitation the applicant has argued Schunk fails to teach.  Instead, Claas discloses a suction device in the form of a conventional pump that suctions fluid out of the at least one hydraulic motor arrangement, and pumps the fluid towards storage.  Schunk, discloses that a conventional pump is interchangeable with a jet pump.  The modification was only to replace the convention pump of Claas with a jet pump.  This results in a device whereby fluid is sucked from the at least one hydraulic motor arrangement, by a jet pump, and pumps the fluid into the storage.  The modification does NOT change the direction of flow (from the motor arrangement to the storage) as the applicant appears to be arguing.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3 and 5 state that they are dependent upon claim 2.  This is an improper dependent form as claim 2 has been cancelled.  For examination, the claims have been interpreted as dependent upon claim 1, which now contains the subject matter of claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CLAAS SELBSTFAHRENDE ERNTEMASCHINEN GMBH EP 3073157 A1, hereinafter Claas, in view of SCHUNK ANDREAS et al. DE 102015012493, hereinafter Schunk.  Claas and Schunk are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (de-aeration of hydraulic circuits); or the references are reasonably pertinent to the problem faced by the inventor (pumping of hydraulic fluid, Schunk).  MPEP2141.01(a) I.
Regarding claim 1, Claas discloses (Fig. 1-3) a device for the deaeration of a hydraulic fluid of a hydraulic system, comprising: 
at least one hydraulic motor arrangement (34), 
a hydraulic fluid storage (44) which is hydraulically coupled with the hydraulic motor arrangement (via at least line (51)), and 
a suction device (42) configured for sucking out the hydraulic fluid (Abstract), the suction device being associated with the at least one hydraulic motor arrangement such that the suction device guides hydraulic fluid out of the hydraulic motor arrangement into the hydraulic fluid storage by means of vacuum pressure (Δp) (Abstract), 
wherein the suction device is integrated in a return line (51) between the hydraulic motor arrangement and hydraulic fluid storage.
Claas fails to explicitly state that the suction device is constructed as a jet pump.
Schunk discloses (Fig. 1) a suction device (22, 24), wherein a suction device may be comprised as/substitutable with [0020] a conventional pump (22) or a jet pump (24) [0020].
Because both Claas and Schunk teach suction devices, it would have been obvious to one skilled in the art to substitute a conventional pump for a jet pump to achieve the predictable result of pumping fluids.  
To further clarify the modification, Schunk further discloses the jet pump is connected in a manner such that at least one motive nozzle (connected to line (26)), a mixing chamber (connected to dotted line) and a diffuser (connected to line (10)), wherein motive medium passing through the motive nozzle is branched off (26) from a pressurized portion (20) of the hydraulic system, the mixing chamber is connected to the return line of the hydraulic motor arrangement (18), and the diffuser is connected to the return line of the hydraulic fluid storage (10) [0020].  
Application of this device to Claas would result in both supply lines of (34, as Claas requires bi-direction operation of the pump (52) [0024]) of Claas being connected to the at least one motive nozzle of Schunk, the line (51) at (46) of Claas would be connected to the mixing chamber of Schunk, and the line (51) at (44) of Claas would be connected to the diffuser of Schunk.
Regarding claim 3, Schunk discloses (Fig. 1) the motive medium (20) passing through the motive nozzle is branched off (26) from the preloaded scavenging oil of the hydraulic motor arrangement [0020].
Regarding claim 4, Claas discloses (Fig. 1-3) the jet pump is configured such that the hydraulic fluid is sucked out independently from a rotational direction of the hydraulic motor arrangement and independently from a driving direction of a loading vehicle or agricultural work machine having the hydraulic motor arrangement [0024].
Regarding claim 5, Claas discloses (Fig. 1-3) the return line (51) is coupled with an outlet tube (61) which is integrated in the hydraulic fluid storage (44), and wherein the outlet tube is arranged in the hydraulic fluid storage so as to be inclined in a vertical direction (depicted as inclined).
Regarding claim 6, Claas discloses (Fig. 1-3) the hydraulic motor arrangement (34) is formed as dual motor arrangement (45).
Regarding claim 7, Claas discloses (Fig. 1-3) the hydraulic motor arrangement (34) is connected to the hydraulic fluid storage (44) via an air intake line (47).
Regarding claim 8, Claas discloses (Fig. 1-3) the air intake line (47) comprises a check valve (50) that is configured to unblock a throughput depending on a defined vacuum pressure (Δp) in the hydraulic motor arrangement, and wherein the check valve is spring-loaded to require an opening pressure of up to 1 bar [0024].
Regarding claim 9, Claas discloses (Fig. 1-3) the outlet tube (61) has orifices (62) for passage of the hydraulic fluid and an air outlet orifice (63) at an upper side [0025].
Regarding claim 13, Claas discloses (Fig. 1-3) a loading vehicle (1, 2) comprising the device according to claim 1, and an adjustable length lift arm (5) swivelably movably supported (via swivel (8) in a carrying structure (7, 3) via at least one lift cylinder (9), wherein the carrying structure has at least one front undercarriage (14) and at least one rear undercarriage (16), and wherein the front undercarriage and the rear undercarriage are coupled to one another via a drivetrain (23, 24), and wherein the carrying structure supports at least one drive motor (34) and at least one central gear unit (25).
Regarding claim 14, Claas discloses (Fig. 1-3) the loading vehicle is constructed as telescoping loader (1, 2), forklift or wheel loader.
Regarding claim 15, Claas discloses (Fig. 1-3) an agricultural work machine in the form of a tractor [0004], harvester or chopper-type forage harvester, comprising the device according to claim 1.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the modified device of Claas/Schunk discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the device further comprises a fan and a fan drive associated with the fan, and wherein a further jet pump is associated with the fan drive, the jet pump being configured to divert a partial stream from a hydraulic circuit of the fan and guide the partial stream to a cooling device.  Further modification cannot be performed without improper hindsight bias.
Claims 11 and 12 depend from claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745